Campbell, J.,
delivered the opinion of the court.
The sale of the land was after the valid renewal and extension of the mortgage debt which bound it, aud the purchasers took it subject to the incumbrance, which, being enforceable against Mrs. Phipps and husband, may be enforced against their vendees. Benson v. Stewart, 30 Miss. 49; Green v. Supervisors, 58 Miss. 337.
The deed of trust was recorded and there was no entry of satisfaction on the record, and although at the date of the purchase of the land from Phipps the note appeared on its face to be barred by the statute of limitations, in fact it was not barred, having been kept alive by a new promise in writing as required by law, and it was incumbent on a purchaser from Phipps to pursue the inquiry suggested by the state of the record, and ascertain if, notwithstanding the apparent bar of the note, it was in truth still a valid subsisting debt.

Affirmed.